UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August2, 2017 NORTHWEST PIPE COMPANY (Exact name of registrant as specified in its charter) OREGON 0-27140 93-0557988 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5olumbia Way, Suite 200 Vancouver, WA 98661 (360) 397-6250 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act. ☐ Item2.02. Item 9.01. (d) RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August2, 2017,Northwest Pipe Company (the “Company”) issued a press release announcing its financial resultsfor the quarter ended June30, 2017 and its current outlook.The press release containsforward-looking statements regarding the Company, and includes cautionary statements identifying important factorsthat could cause actual results to differ materially from those anticipated.The press release issued August2, 2017 is furnished herewith as Exhibit No.99.1 to this Report, and shall not bedeemed filed for purposes of Section18 of the Exchange Act. FINANCIAL STATEMENTS AND EXHIBITS Exhibits 99.1 Press Release issued by Northwest Pipe Company dated August2, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on August2, 2017. NORTHWEST PIPE COMPANY (Registrant) By /s/ Robin Gantt Robin Gantt, Senior Vice President, Chief Financial Officer and Corporate Secretary
